 



Exhibit 10.1
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement") is made as of
                               by Eclipsys Corporation, a Delaware corporation
(“Eclipsys”) and                                          (“Recipient”) to
govern awards of restricted stock by Eclipsys to Recipient made from time to
time pursuant to Grant Notices (as defined below) that reference this Agreement
as governing the awards reflected therein.
     1.      Grants of Restricted Stock. From time to time in its discretion,
Eclipsys may grant and issue to Recipient shares of Eclipsys’s common stock that
are subject to the restrictions described in and other provisions of this
Agreement (the “Restricted Stock”). No grants of Restricted Stock are promised
by this Agreement. Each grant of Restricted Stock will be documented by a
written notice delivered by Eclipsys to Recipient (a “Grant Notice") stating:
(i) that the Restricted Stock described therein is subject to this Agreement,
(ii) the number of shares of Restricted Stock subject to the grant, (iii) the
schedule and any other conditions for vesting of the Restricted Stock, and
(iv) such other terms and conditions applicable to the Restricted Stock as
Eclipsys may determine. As a condition to each grant of Restricted Stock,
Recipient is required to pay to Eclipsys $.01 by cash or check for each share of
Restricted Stock (the “Acquisition Consideration”).
     2.      Governing Plan. The Restricted Stock shall be granted pursuant to
and (except as specifically set forth herein or in another written agreement
between Eclipsys and Recipient) subject in all respects to the applicable
provisions of the Eclipsys Corporation 2005 Stock Incentive Plan or its
successor plan (the “Plan”), which are incorporated herein by reference. Terms
not otherwise defined in this Agreement have the meanings ascribed to them in
the Plan.
     3.      Restrictions on the Restricted Stock.
     (a)      Limitation on Transfer. The Restricted Stock (including any shares
received by Recipient with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization or a similar
transaction affecting Eclipsys’s securities without receipt of consideration)
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, alienated or encumbered unless and until the conditions to vesting
set forth in the Grant Notice are met and any additional requirements or
restrictions contained in this Agreement, the Grant Notice or the Plan have been
satisfied, terminated or expressly waived by Eclipsys in writing. However, this
will not prohibit nominal transfers of Restricted Stock for estate planning
purposes that do not effect a change in beneficial ownership, if the transferee
agrees in writing to the terms of this Agreement. Satisfaction of the conditions
to vesting set forth in the Grant Notice and any additional requirements or
restrictions contained in this Agreement, and the resulting removal of the
restrictions imposed hereunder from particular shares of Restricted Stock, is
also referred to as “vesting” of those shares and shares from which the
restrictions have been removed are referred to as “vested.”
     (b)      Cancellation of Restricted Stock. Notwithstanding Section 3(a),
but subject to the Plan, any applicable Grant Notice, and any other separate
written agreement between Eclipsys and Recipient providing for vesting of any
Restricted Stock in connection with termination of Recipient’s employment or
service or a change in control of Eclipsys, if any Cancellation Event occurs,
then (i) vesting of any shares of Restricted Stock originally scheduled to vest
after the time that Cancellation Event occurred will cease; (ii) any grant
insofar as it relates to Restricted Stock that has not yet vested will be
cancelled; (iii) unvested Restricted Stock will be forfeited to Eclipsys and all
rights of Recipient as a stockholder of such
Restricted Stock Agreement
              - date

 



--------------------------------------------------------------------------------



 



shares will cease; (iv) Eclipsys shall be obligated to pay to Recipient, by cash
or equivalent or by cancellation of amounts owed by Recipient to Eclipsys or any
Affiliate, the Acquisition Consideration per share previously received from
Recipient in respect of all shares of Restricted Stock that are forfeited to
Eclipsys; and (v) Recipient shall have no rights to or in respect of shares of
Restricted Stock that are forfeited to Eclipsys except the right to receive the
Acquisition Consideration in respect thereof. In case of a Cancellation Event,
any partially vested share will be rounded up to the nearest whole share for
purposes of determining the number of shares that are forfeited to Eclipsys. For
these purposes, if Recipient is an employee of Eclipsys or any of its present or
future parent or subsidiary corporations (each an “Affiliate”) as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”), a “Cancellation Event” means,
and shall be deemed to occur upon, the cessation of Recipient’s employment with
Eclipsys or any of its Affiliates or its successor (other than in situations in
which the Recipient is or is becoming a member of the Board of Directors of
Eclipsys) for any reason, including without limitation resignation by Recipient
with or without good reason, or termination of employment by Eclipsys or any
Affiliate or its successor with or without cause . If Recipient is a member of
the Board of Directors of Eclipsys, a Cancellation Event means, and shall be
deemed to occur upon, cessation of Recipient’s service as a director of
Eclipsys, unless at the time of such cessation Recipient is then an employee of
Eclipsys or any of its Affiliates, in which case Recipient shall thereafter be
treated as an employee for these purposes.
     4.      Voting and Other Rights. During the period prior to vesting, except
as otherwise provided herein, Recipient will have all of the rights of a
stockholder with respect to all of the Restricted Stock, including without
limitation the right to vote such Restricted Stock and the right to receive all
dividends or other distributions with respect to such Restricted Stock. In
connection with the payment of such dividends or other distributions, Eclipsys
will be entitled to deduct from any amounts otherwise payable by Eclipsys to
Recipient (including without limitation salary or other compensation), except to
the extent prohibited by applicable law or regulation, any taxes or other
amounts required by any governmental authority to be withheld and paid over or
deposited to such authority for Recipient’s account.
     5.      Handling of Shares.
     (a)      Certificates or Book Entries. Eclipsys may in its discretion issue
physical certificates representing Restricted Stock, or cause the Restricted
Stock to be recorded in book entry form and reflected in records maintained by
or for Eclipsys. Each certificate or data base entry representing any unvested
portion of any Restricted Stock may be endorsed with a legend substantially as
set forth below, as well as such other legends as Eclipsys may deem appropriate
to comply with applicable laws and regulations:
The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of                                         , between
Eclipsys and the holder of such securities, the Eclipsys Corporation 2005 Stock
Incentive Plan (copies of which are available for inspection at the offices of
Eclipsys), and the notice of grant applicable to the securities.
     (b)      Escrow. With respect to each unvested share of Restricted Stock
(including any shares received by Recipient with respect to shares of Restricted
Stock that have not yet vested as a result of stock dividends, stock splits or
any other form of recapitalization or a similar transaction affecting Eclipsys’s
securities without receipt of consideration), the Secretary of Eclipsys, or such
other escrow holder as the Secretary may appoint, will retain physical custody
of any certificate representing such share until such share vests.
Restricted Stock Agreement
              - date

2



--------------------------------------------------------------------------------



 



     (c)      Delivery of Certificates. As soon as practicable after the vesting
of any Restricted Stock and upon request by Recipient, but subject to
Section 5(d), Eclipsys will deliver to Recipient or Recipient’s designee a
certificate(s) free of restrictive legends representing such vested Restricted
Stock, or cause appropriate book entry or other electronic changes to be made to
reflect Recipient’s ownership of such vested Restricted Stock free of
restrictions, in any case net of the number of shares withheld by Eclipsys in
payment of tax pursuant to Section 6(a).
     (d)      Conditions to Vesting. At the time for vesting of any shares of
Restricted Stock, and as a condition to vesting, Recipient must, if requested by
Eclipsys, make appropriate representations in a form satisfactory to Eclipsys
that such Restricted Stock will not be sold other than (A) pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or an applicable exemption from the registration requirements of such Act;
(B) in compliance with all applicable state securities laws and regulations; and
(C) in compliance with all terms and conditions of the Plan, the applicable
Grant Notice, any applicable policy of Eclipsys or any of its Affiliates, and
any other written agreement between Recipient and Eclipsys or any of its
Affiliates.
     6.      Tax Matters.
     (a)      Recipient’s Tax Obligations. The vesting of Restricted Stock
generally results in taxable income for employees and is subject to appropriate
income tax withholding, deposits, or other deductions required by applicable
laws or regulations. Subject to any separate written agreement between Recipient
and Eclipsys, Recipient and Recipient’s successors will be responsible for all
income and other taxes payable as a result of grant or vesting of the Restricted
Stock or otherwise in connection with this Agreement. All obligations of
Eclipsys or its Affiliates to pay tax deposits to any federal, state or other
taxing authority as a result of grant or vesting of Restricted Stock will result
in a commensurate obligation of Recipient to reimburse Eclipsys or its Affiliate
the amount of such tax deposits. Such obligation of Recipient shall, unless
otherwise specified in the applicable Grant Notice or in a separate written
agreement between Eclipsys and Recipient, be satisfied by the Recipient
forfeiting and Eclipsys deducting and retaining from the shares vesting at any
particular time that number of shares with a value equal to the amount of the
required minimum tax withholdings that Eclipsys or its Affiliate is required to
pay as a result of such vesting, with such value measured by the same value per
share used by Eclipsys or its Affiliate to determine its tax deposit obligation
and based on the minimum statutory withholding rates for federal and state
income and payroll tax purposes that are applicable to supplemental wages. If
Eclipsys or its Affiliate is required to pay additional tax deposits after the
initial issuance to Recipient of the net number of vested shares, Eclipsys or
its Affiliate may require Recipient to make up the difference in cash. If the
tax deposits paid are less than Recipient’s tax obligations, Recipient is solely
responsible for any additional taxes due. If Eclipsys or its Affiliate pays tax
deposits in excess of Recipient’s tax obligations, Recipient’s sole recourse
will be against the relevant taxing authorities, and Eclipsys and its Affiliates
will have no obligation to issue additional shares or pay cash to Recipient in
respect thereof. Recipient is responsible for determining Recipient’s actual
income tax liabilities and making appropriate payments to the relevant taxing
authorities to fulfill Recipient’s tax obligations and avoid interest and
penalties.
     (b)      Section 83(b) Election. Recipient understands that Recipient may
make an election pursuant to Section 83(b) of the Code (by filing an election
with the Internal Revenue Service within thirty (30) days after the date
Recipient acquired the Restricted Stock) to include in Recipient’s gross income
the fair market value (as of the date of acquisition) of the Restricted Stock.
Recipient may make such an election under Section 83(b), or comparable
provisions of any state tax law, only if, prior to making any such election,
Recipient (a) notifies Eclipsys of Recipient’s intention to make such election,
by delivering to Eclipsys a copy of the fully-executed Section 83(b) Election
Form attached hereto as Exhibit A, and (b) pays to Eclipsys an amount sufficient
to satisfy any taxes or other amounts required by
Restricted Stock Agreement
              - date

3



--------------------------------------------------------------------------------



 



any governmental authority to be withheld or paid over to such authority for
Recipient’s account, or otherwise makes arrangements satisfactory to Eclipsys
for the payment of such amounts through withholding or otherwise. Recipient
understands that if Recipient has not made a proper and timely Section 83(b)
election, at the time the forfeiture restrictions applicable to the Restricted
Stock lapse, Section 83 will generally provide that Recipient will recognize
ordinary income and be taxed in an amount equal to the fair market value (as of
the date the forfeiture restrictions lapse) of the Restricted Stock less the
Acquisition Consideration paid for the Restricted Stock. For this purpose, the
term “forfeiture restrictions” includes the right of Eclipsys to acquire the
Restricted Stock pursuant to its rights under Section 3 of this Agreement.
Recipient acknowledges that it is Recipient’s sole responsibility, and not the
responsibility of Eclipsys or any of its Affiliates, to file a timely election
under Section 83(b), even if Recipient requests Eclipsys or its representative
to make this filing on Recipient’s behalf. Recipient is relying solely on
Recipient’s advisors with respect to the decision as to whether or not to file a
Section 83(b) election.
     7.      Additional Agreements
     (a)      Independent Advice; No Representations. Recipient acknowledges
that (i) Recipient was and is free to use professional advisors of Recipient’s
choice in connection with this Agreement and any grant of Restricted Stock, that
Recipient understands this Agreement and the meaning and consequences of
receiving grants of Restricted Stock, and is entering into this Agreement freely
and without coercion or duress; and (ii) Recipient has not received and is not
relying, and will not rely, upon any advice, representations or assurances made
by or on behalf of Eclipsys or any Affiliate or any employee of or counsel to
Eclipsys or any Affiliate regarding any tax or other effects or implications of
the Restricted Stock or other matters contemplated by this Agreement or any
Grant Notice.
     (b)      Value of Restricted Stock. No representations or promises are made
to Recipient regarding the value of the Restricted Stock or the business
prospects of Eclipsys or any Affiliate. Recipient acknowledges that information
about investment in Eclipsys stock, including financial information and related
risks, is contained in Eclipsys’s SEC reports on Form 10-Q and Form 10-K, which
have been made available from Eclipsys’s Human Resources department and/or on
Eclipsys’s internal web site for Recipient’s review at any time before
Recipient’s acceptance of this Agreement or at any time during Recipient’s
employment or service. Further, Recipient understands that Eclipsys and its
Affiliates do not provide tax or investment advice and acknowledges Eclipsys’s
recommendation that Recipient consult with independent specialists regarding
such matters. Sale or other transfer of Eclipsys stock may be limited by and
subject to policies of Eclipsys or its Affiliates as well as applicable
securities laws and regulations.
     (c)      Merger, Consolidation or Reorganization. In the event of a
Reorganization of Eclipsys in which holders of shares of Common Stock of
Eclipsys are entitled to receive in respect of such shares any additional shares
or new or different shares or securities, cash or other consideration
(including, without limitation, a different number of shares of Common Stock)
(“Exchange Consideration”), then Recipient will be entitled to receive a
proportionate share of the Exchange Consideration in exchange for any Restricted
Stock that is then still owned by Recipient and not cancelled; provided that,
subject to any Grant Notice or other separate written agreement between Eclipsys
and Recipient providing for vesting of any Restricted Stock in connection with
termination of Recipient’s employment or a change in control of Eclipsys, any
Exchange Consideration issued to Recipient in respect of unvested Restricted
Stock will be subject to the same restrictions and vesting provisions that were
applicable to the Restricted Stock in exchange for which the Exchange
Consideration was issued.
     (d)      No Right to Continued Employment or Service; No Positive
Inference. Neither this Agreement nor any grant of Restricted Stock confers upon
Recipient any right to continue as an

4

Restricted Stock Agreement
               - date



--------------------------------------------------------------------------------



 



employee, director or consultant of, or in any other relationship with, Eclipsys
or its Affiliates, or to any particular employment or service tenure or minimum
vesting of Restricted Stock, or limits in any way the right of Eclipsys or its
Affiliates to terminate Recipient’s services to Eclipsys or any of its
Affiliates at any time, with or without cause. Restricted Stock is to motivate
and reward future performance, and no grant of Restricted Stock will be
interpreted as a reward for past performance that dictates vesting in advance of
the vesting schedule specified in the applicable Grant Notice, or an indication
that the Recipient has performed well or is entitled to any particular
employment or service tenure.
     8.      General.
     (a)      Successors and Assigns. This Agreement is personal in its nature
and Recipient may not assign or transfer his rights under this Agreement, except
as specifically provided herein or permitted by Eclipsys in writing.
     (b)      Notices. Any notices, demands or other communications required or
desired to be given by any party shall be in writing and shall be validly given
to another party if served personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

     
To Eclipsys:
  Eclipsys, Inc.
1750 Clint Moore Road
Boca Raton, Florida 33487
Attention: General Counsel
 
   
To Recipient:
  At his address of record as maintained in Eclipsys’s employment files

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.
     (c)      Entire Agreement. Except as this Agreement and/or another written
agreement between Eclipsys and Recipient may expressly provide otherwise, this
Agreement, the Plan, and any Grant Notices constitute the entire agreement and
understanding of Eclipsys (together with its Affiliates) and Recipient with
respect to Restricted Stock, and supersede all prior written or verbal
agreements and understandings between Recipient and Eclipsys (together with its
Affiliates) relating to such subject matter. Recipient has not received and is
not relying upon, and will not rely upon, any representations by any employee of
or counsel to or other representative of Eclipsys or any of its Affiliates in
connection with this Agreement or any grant of Restricted Stock hereunder. This
Agreement may only be amended by written instrument signed by Recipient and an
authorized officer of Eclipsys.
     (d)      Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by

5

Restricted Stock Agreement
               - date



--------------------------------------------------------------------------------



 



reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
will be stricken and the remainder of this Agreement shall continue in full
force and effect.
     (e)      Remedies. All rights and remedies provided pursuant to this
Agreement or by law shall be cumulative, and no such right or remedy shall be
exclusive of any other. A party may pursue any one or more rights or remedies
hereunder or may seek damages or specific performance in the event of another
party’s breach hereunder or may pursue any other remedy by law or equity,
whether or not stated in this Agreement.
     (f)      Arbitration. Any and all disputes and claims between Recipient and
Eclipsys that arise out of this Agreement shall be resolved through final and
binding arbitration. Any claim under this Agreement must be commenced by a
claimant within 365 days of the date on which the cause of action accrues
(unless a contractual limitation on duration of claims is impermissible or a
longer period of time is required by law, in which case the end of the minimum
required period will be the deadline for commencing claims), or it will be
deemed waived. Binding arbitration will be conducted in Atlanta, Georgia in
accordance with the rules and regulations of the American Arbitration
Association. Recipient understands and agrees that the arbitration shall be
instead of any civil litigation and that this means that Recipient is waiving
Recipient’s right to a jury trial as to such claims. The parties further
understand and agree that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction. If and to the extent necessary to make this arbitration provision
enforceable, Eclipsys shall pay the arbitrator’s compensation and any fees for
the arbitration, unless the arbitrator directs otherwise in the award, or unless
the law where the arbitration occurs provides otherwise.
     (g)      Interpretation. Headings herein are for convenience of reference
only, do not constitute a part of this Agreement, and will not affect the
meaning or interpretation of this Agreement. References herein to Sections are
references to the referenced Section hereof, unless otherwise specified.
     (h)      Waivers; Amendments. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
later breach of that provision. This Agreement may be modified only by written
agreement signed by Recipient and Eclipsys.
     (i)      Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument. Facsimile or
photographic copies of originally signed copies of this Agreement will be deemed
to be originals.
ECLIPSYS CORPORATION

         
By:
       
 
       
 
      name
Name:
       
 
       
Title:
       
 
       

6

Restricted Stock Agreement
_______ -date



--------------------------------------------------------------------------------



 



EXHIBIT A
to Restricted Stock Agreement
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER
INTERNAL REVENUE CODE § 83(b)
     The undersigned hereby elects pursuant to Section 83(b) of the Internal
Revenue Code with respect to the property described below, and supplies the
following information in accordance with the regulations promulgated thereunder:
1.      Name, address and taxpayer identification number of the undersigned:
 
 
 
Taxpayer I.D. No.:                                                     
2.      Description of property with respect to which the election is being
made:
                                         shares of Common Stock of Eclipsys
Corporation, a Delaware corporation (the “Company”)
3.      Date on which property was transferred:
                                        
4.      Taxable year to which this election relates:
                                        
5.      Nature of the restrictions to which the property is subject:
If the taxpayer’s service to the Company terminates for any reason before the
Common Stock vests, the Company will repurchase the Common Stock from the
taxpayer at $.01 per share. The Common Stock vests according to the following
schedule:                                         
The Common Stock is non-transferable in the taxpayer’s hands, by virtue of
language to that effect stamped on the stock certificate.
6.      Fair market value of the property:
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is
$                               per share.
7.      Amount paid for the property:
The amount paid by the taxpayer for said property is $.01 per share.
8.      Furnishing statement to employer:
A copy of this statement has been furnished to
                                        

           
Date:
         
 
      Signature  
 
         
 
         
 
      Printed Name  

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after receipt of the Restricted Stock. This filing should be
made by registered or certified mail, return receipt requested. The taxpayer
must retain two (2) copies of the completed form, one for filing with his or her
Federal and state tax returns for the current tax year and an additional copy
for his or her records.

7

Restricted Stock Agreement
__________ - __________